In this case, on trial in the Court of Common Pleas, exceptions were taken to the rulings of the court, and the case was brought here upon a bill of exceptions, so that it is no longer pending in the Court of Common Pleas. The judgment of that court has been affirmed in this court. The petition for a new trial, if maintainable, must be at least amended before it can be applied to the present state of the case. The more proper procedure where a party wishes for a new trial, both on account of alleged erroneous rulings and because the verdict is against the evidence, is for him to petition, simply alleging the erroneous rulings as one ground, and that the verdict is against *Page 558 
the evidence, accompanying the allegation with a report of the evidence, as another ground. Elliott v. Benedict,13 R.I. 463.